

Exhibit 10.6


PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT
 
PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT, dated as of __________,
200__, made by Advanced Photonix, Inc., a Delaware corporation (the “Grantor”),
in favor of The PrivateBank and Trust Company, an Illinois banking corporation
(the “Lender”).
 
W I T N E S S E T H:
 
WHEREAS, Grantor and Lender executed that certain Loan Agreement dated September
____, 2008 (as amended or modified from time to time, “Credit Agreement”);
 
WHEREAS, Grantor executed and delivered to Lender a certain promissory notes by
Grantor payable to Lender each dated September ____, 2008 (as amended, modified,
renewed or replaced, collectively, the “Notes”);
 
WHEREAS, the Grantor owns certain Trademarks and Trademark Licenses listed on
Schedule I hereto;
 
WHEREAS, the Grantor owns certain Patents and Patent Licenses listed on Schedule
II hereto;
 
WHEREAS, the Grantor owns certain Copyrights and Copyright Licenses listed on
Schedule III hereto;
 
WHEREAS, pursuant to the Credit Agreement, Grantor agreed that, within ten (10)
days after the payment in full of its existing indebtedness to the former
shareholders of Picometrix, Grantor would grant to Lender a first priority
security interest in all of its intellectual property collateral pursuant to
this Agreement, a form of which was attached to the Credit Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lender to
extend credit to Grantor, the Grantor hereby agrees with the Lender, as follows:
 
(1) Defined Terms. The following terms shall have the following meanings:
 
“Agreement”: this Patent, Trademark and Copyright Security Agreement, as the
same may be amended, supplemented, waived or otherwise modified from time to
time.
 
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of Michigan.
 
“Collateral”: as defined in Section 2 of this Agreement.
 
“Copyright Licenses”: all United States license agreements with any other person
in connection with any of the Copyrights or such other person’s copyrights,
whether the Grantor is a licensor or a licensee under any such license
agreement, including, without limitation, the license agreements listed on
Schedule III hereto and made a part hereof, subject, in each case, to the terms
of such license agreements and the right to prepare for sale, sell and advertise
for sale, all inventory now or hereafter covered by such licenses.


--------------------------------------------------------------------------------



“Copyrights”: all United States copyrights and mask works, whether or not
registered, and all applications for registration of all copyrights and mask
works, including, but not limited to all copyrights and mask works, and all
applications for registration of all copyrights and mask works identified in
Schedule III hereto and made a part hereof, and including without limitation (1)
the right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof; (2) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including, without limitation, payments under all Copyright Licenses entered
into in connection therewith, and damages and payments for past or future
infringements thereof); and (3) all rights corresponding thereto and all
modifications, adaptations, translations, enhancements and derivative works,
renewals thereof, and all other rights of any kind whatsoever of the Grantor
accruing thereunder or pertaining thereto (Copyrights and Copyright Licenses
being, collectively, the “Copyright Collateral”).
 
“Event of Default”: shall have the meaning given to such term in the Credit
Agreement.
 
“General Intangibles”: as defined in Section 9-102 of the Code, including,
without limitation, all Patents, Trademarks and Copyrights now or hereafter
owned by the Grantor to the extent such Patents, Trademarks and Copyrights would
be included in General Intangibles under the Code.
 
“Lien”: any lien, security interest, pledge, encumbrance or other similar
charge, whether voluntary or involuntary and however created.
 
“Obligations”: the collective reference to the unpaid principal of and interest
on (including, without limitation, interest accruing after the maturity of the
Notes and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Grantor whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Note, and all other obligations and
liabilities of the Grantor to the Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
including, without limitation, obligations and liabilities which may arise
under, out of, or in connection with, the Note, or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Lender).
 
“Patent License”: all United States license agreements with any other person in
connection with any of the Patents or such other person’s patents, whether the
Grantor is a licensor or a licensee under any such license agreement, including,
without limitation, the license agreements listed on Schedule II hereto and made
a part hereof, subject, in each case, to the terms of such license agreements
and the right to prepare for sale, sell and advertise for sale, all inventory
now or hereafter covered by such licenses.

2

--------------------------------------------------------------------------------



“Patents”: all United States letters patents, patent applications and patentable
inventions, including, without limitation, all patents and patent applications
identified in Schedule II attached hereto and made a part hereof, and including
without limitation (a) all inventions and improvements described and claimed
therein, and patentable inventions, (b) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (c) all income, royalties, damages and other payments now and hereafter
due and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof), and (d) all rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of the Grantor accruing thereunder or pertaining thereto (Patents and Patent
Licenses being, collectively, the “Patent Collateral”).
 
“Trademark License”: all United States license agreements with any other person
in connection with any of the Trademarks or such other person’s names or
trademarks, whether the Grantor is a licensor or a licensee under any such
license agreement, including, without limitation, the license agreements listed
on Schedule I hereto and made a part hereof, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all inventory now or hereafter covered by such licenses.
 
“Trademarks”: all trademarks, service marks, trade names, trade dress or other
indicia of trade origin, trademark and service mark registrations, and
applications for trademark or service mark registrations (except for “intent to
use” applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of said Act has been filed), and
any renewals thereof, including, without limitation, each registration and
application identified in Schedule I attached hereto and made a part hereof, and
including without limitation (a) the right to sue or otherwise recover for any
and all past, present and future infringements and misappropriations thereof,
(b) all income, royalties, damages and other payments now and hereafter due
and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof) and (c) all rights
corresponding thereto in the United States and all other rights of any kind
whatsoever of the Grantor accruing thereunder or pertaining thereto, together in
each case with the goodwill of the business connected with the use of, and
symbolized by, each such trademark, service mark, trade name, trade dress or
other indicia of trade origin (Trademarks and Trademark Licenses being,
collectively, the “Trademark Collateral”).
 
(b)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and section and paragraph references are
to this Agreement unless otherwise specified.
 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(2) Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations, the Grantor hereby assigns,
pledges and grants to the Lender a security interest in all of the following
property now owned or at any time hereafter acquired by the Grantor or in which
the Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the “Collateral”):

3

--------------------------------------------------------------------------------




 
(i)
all Trademarks;

 

 
(ii)
all Trademark Licenses;

 

 
(iii)
all Patents;

 

 
(iv)
all Patent Licenses;

 

 
(v)
all Copyrights;

 

 
(vi)
all Copyright Licenses;

 

 
(vii)
all General Intangibles connected with the use of or symbolized by the
Trademarks, Patents and Copyrights; and

 

 
(viii)
to the extent not otherwise included, all proceeds and products of any and all
of the foregoing;

 
Notwithstanding anything herein to the contrary, “Collateral” shall not include
any General Intangible that is the subject of a written agreement, document or
instrument which specifically prohibits assignment thereof or grant of a
security interest therein but only to the extent of such prohibition, or, if
such agreement, document or instrument conditions assignment thereof or grant of
a security interest therein upon consent of a third party, only to the extent
that Grantor, after using commercially reasonable efforts, has not obtained such
consent.


(3) Grantor Remains Liable; Limitations on Lender’s Obligations. Anything herein
to the contrary notwithstanding, (a) the Grantor shall remain liable under the
contracts and agreements included in the Collateral to the extent set forth
therein to perform all of its duties and obligations thereunder to the same
extent as if this Agreement had not been executed, (b) the exercise by the
Lender of any of the rights hereunder shall not release the Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, and (c) the Lender shall not have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement, nor shall the Lender be obligated to perform any of the obligations
or duties of the Grantor thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder.
 
(4) Representations and Warranties. The Grantor represents and warrants as
follows:
 
(a) Title; No Other Liens. Except for the Liens granted to the Lender, the
Grantor is (or, in the case of after-acquired Collateral, will be) the sole,
legal and beneficial owner of the entire right, title and interest in and to the
Trademarks set forth on Schedule I hereto, the Patents set forth on Schedule II
hereto and the Copyrights set forth on Schedule III hereto free and clear of any
and all liens. No security agreement, financing statement or other public notice
similar in effect with respect to all or any part of the Collateral is on file
or of record in any public office (including, without limitation, the United
States Patent and Trademark Office and the United States Copyright Office)
except such as may have been filed in favor of the Lender pursuant to this
Agreement.

4

--------------------------------------------------------------------------------



(b) Perfected First Priority Liens. (i) This Agreement is effective to create,
as collateral security for the Obligations, valid and enforceable Liens on the
Collateral in favor of the Lender.
 
(ii) Upon filing of the financing statements delivered to the Lender (and the
recording of this Agreement in the United States Patent and Trademark Office and
the United States Copyright Office), the Liens created pursuant to this
Agreement will constitute valid and perfected Liens on the Collateral in favor
of the Lender, which Liens will be prior to all other Liens on the Collateral,
and which Liens are enforceable as such against all creditors of and purchasers
(except to the extent that the recording of an assignment or other transfer of
title to the Lender in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary for such enforceability) from
the Grantor, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
considered in a proceeding in equity or at law).
 
(c) Consents. No consent of any party (other than such Grantor) to any Patent
License, Trademark License, or Copyright License constituting Collateral is
required, or purports to be required, to be obtained by or on behalf of such
Grantor in connection with the execution, delivery and performance of this
Agreement that has not been obtained. Each Patent License, Trademark License,
and Copyright License constituting Collateral is in full force and effect and
constitutes a valid and legally enforceable obligation of the Grantor and (to
the knowledge of the Grantor) each other party thereto except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditor’s rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law). No consent or authorization of, filing with or other act by or in
respect of any governmental authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Patent Licenses, Trademark Licenses, or Copyright Licenses by any party thereto
other than those which have been duly obtained, made or performed and are in
full force and effect. Neither the Grantor nor (to the knowledge of the Grantor)
any other party to any Patent License, Trademark License, or Copyright License
constituting Collateral is in default in the performance or observance of any of
the terms thereof, except for such defaults as would not reasonably be expected,
in the aggregate, to have a material adverse effect on the value of the
Collateral. The right, title and interest of the Grantor in, to and under each
Patent License, Trademark License, and Copyright License constituting Collateral
are not subject to any defense, offset, counterclaim or claim.

5

--------------------------------------------------------------------------------



(d) Schedules I, II and III are Complete; All Filings Have Been Made. Set forth
in Schedules I, II and III is a complete and accurate list of the Trademarks,
Patents and Copyrights owned by the Grantor of the date hereof. The Grantor has
made all necessary filings and recordations to protect and maintain its interest
in the Trademarks, Patents and Copyrights set forth in Schedules I, II and III,
including, without limitation, all necessary filings and recordings, and
payments of all maintenance fees, in the United States Patent and Trademark
Office and the United States Copyright Office to the extent such Trademarks,
Patents and Copyrights are material to the Grantor’s business. Set forth in
Schedules I, II and III is a complete and accurate list of all of the material
Patent Licenses, Trademark Licenses, and Copyright Licenses owned by the Grantor
as of the date hereof.
 
(e) The Trademarks and Trademark Licenses are Subsisting and Not Adjudged
Invalid. As of the date hereof, each trademark registration and trademark
application of the Grantor set forth in Schedule I is subsisting as of the date
hereof and has not been adjudged invalid, unregisterable or unenforceable, in
whole or in part, and, to the best of the Grantor’s knowledge, is valid,
registerable and enforceable. As of the date hereof, each of the Trademark
Licenses set forth in Schedule I is validly subsisting and has not been adjudged
invalid or unenforceable, in whole or in part, and, to the best of the Grantor’s
knowledge, is valid and enforceable. As of the date hereof, the Grantor has
notified the Lender in writing of all uses of any item of Trademark Collateral
of which the Grantor is aware which could reasonably be expected to lead to such
item becoming invalid or unenforceable, including unauthorized uses by third
parties and uses which were not supported by the goodwill of the business
connected with such Collateral.
 
(f) The Patent and Patent Licenses are Subsisting and Not Adjudged Invalid. As
of the date hereof, each Patent and patent application of the Grantor set forth
in Schedule II is subsisting and has not been adjudged invalid, unpatentable or
unenforceable, in whole or in part, and, to the best of the Grantor’s knowledge,
is valid, patentable and enforceable. As of the date hereof, each of the Patent
Licenses set forth in Schedule II is validly subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and, to the best of the
Grantor’s knowledge, is valid and enforceable. As of the date hereof, the
Grantor has notified the Lender in writing of all uses of any item of Patent
Collateral material to the Grantor’s business of which the Grantor is aware
which could reasonably be expected to lead to such item becoming invalid or
unenforceable.
 
(g) The Copyrights and Copyright Licenses are Subsisting and Not Adjudged
Invalid. As of the date hereof, each Copyright registration and Copyright
application of the Grantor set forth in Schedule III is subsisting and has not
been adjudged invalid, unregisterable or unenforceable, in whole or in part,
and, to the best of the Grantor’s knowledge, is valid, registerable and
enforceable. As of the date hereof, each of the Copyright Licenses set forth in
Schedule III is validly subsisting and has not been adjudged invalid or
unenforceable, in whole or in part, and, to the best of the Grantor’s knowledge,
is valid and enforceable. As of the date hereof, the Grantor has notified the
Lender in writing of all uses of any item of Copyright Collateral material to
the Grantor’s business of which the Grantor is aware which could reasonably be
expected to lead to such item becoming invalid or unenforceable, including
unauthorized uses by third parties and uses which were not supported by the
goodwill of the business connected with such Collateral.

6

--------------------------------------------------------------------------------



(h) No Previous Assignments or Releases. As of the date hereof, the Grantor has
not made a previous assignment, sale, transfer or agreement constituting a
present or future assignment, sale, transfer or encumbrance of any of the
Collateral, except with respect to non-exclusive licenses granted in the
ordinary course of business or as permitted by this Agreement or the Loan
Documents. As of the date hereof, the Grantor has not granted any license, shop
right, release, covenant not to sue, or non-assertion assurance to any person
with respect to any part of the Collateral.
 
(i) Proper Statutory Notice. The Grantor has marked its products with the
trademark registration symbol, copyright notices, the numbers of all appropriate
patents, the common law trademark symbol or the designation “patent pending,” as
the case may be, to the extent that it is reasonably and commercially
practicable. The Grantor has marked publicly-distributed copies of its computer
programs with a statutory copyright notice set forth in the U.S. Copyright Act,
17 U.S.C. Sections 101,401.
 
(j) No Knowledge of Claims Likely to Arise. Except for the Trademark Licenses,
Patent Licenses, and Copyright Licenses listed in Schedules I, II, and III
hereto, the Grantor has no knowledge of the existence of any right or any
threatened or pending claim (other than as provided by this Agreement) that will
be made under or against any item of Collateral contained on Schedules I, II and
III.
 
(k) No Knowledge of Existing or Threatened Claims. No claim has been made and is
continuing or, to the best of the Grantor’s knowledge, threatened that the use
by the Grantor of any item of material Collateral is invalid or unenforceable or
that the use by the Grantor of any material Collateral does or may violate the
rights of any person. To the best of the Grantor’s knowledge, there is currently
no infringement or unauthorized use of any item of material Collateral contained
on Schedules I, II and III.
 
(5) Covenants. The Grantor covenants and agrees with the Lender that, from and
after the date of this Agreement until the payment in full of the Obligations:
 
(a) Further Documentation; Pledge of Instruments and Chattel Paper. At any time
and from time to time, upon the written request of the Lender or the Grantor, as
the case may be, and at the sole expense of the Grantor, the Grantor or the
Lender, as the case may be, will promptly and duly execute and deliver such
further instruments and documents and take such further action as the Lender or
the Grantor may reasonably request for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the Liens created hereby. The Grantor also hereby authorizes the
Lender to file any such financing or continuation statement without the
signature of the Grantor to the extent permitted by applicable law. A carbon,
photostatic or other reproduction of this Agreement shall be sufficient as a
financing statement for filing in any jurisdiction. The Lender agrees to notify
the Grantor and the Grantor agrees to notify the Lender of any financing or
continuation statement filed by it pursuant to this Section 5(a), provided that
any failure to give any such notice shall not affect the validity or
effectiveness of any such filing. The Grantor agrees that it shall notify the
Bank if Grantor submits an application for registration of a copyright and
provide the Bank within thirty (30) days of Grantor’s receipt thereof with a
copy of any certificate of registration of a copyright issued by the United
States Copyright Office.

7

--------------------------------------------------------------------------------



(b) Indemnification and Expenses. The Grantor agrees to pay, and to save the
Lender harmless from, any and all liabilities and reasonable costs and expenses
(including, without limitation, reasonable legal fees and expenses) (i) with
respect to, or resulting from, any delay by the Grantor in complying with any
material requirement of law applicable to any of the Collateral, or (ii) in
connection with any of the transactions contemplated by this Agreement, provided
that, in either case, such indemnity shall not be available to the extent that
such liabilities, costs and expenses resulted from the gross negligence or
willful misconduct of the Lender, its agents or employees. In any suit,
proceeding or action brought by the Lender under any of the Collateral for any
sum owing thereunder, or to enforce any of the Collateral, the Grantor will
save, indemnify and keep the Lender harmless from and against all expense, loss
or damage suffered by reason of any defense or counterclaim raised in any such
suit, proceeding or action.
 
(c) Maintenance of Records. The Grantor will keep and maintain at its own cost
and expense reasonably satisfactory and complete records of the Collateral, and
shall mark such records to evidence this Agreement and the Liens and the
security interests created hereby. For the Lender’s further security, the Lender
shall have a security interest in all of the Grantor’s books and records
pertaining to the collateral, and the Grantor shall permit the Lender or its
representatives to review such books and records upon reasonable advance notice
during normal business hours at the location where such books and records are
kept and at the reasonable request of the Lender.
 
(d) Right of Inspection. Upon reasonable advance notice to the Grantor, the
Lender and its respective representatives shall have access during normal
business hours to all the books, correspondence and records of the Grantor, and
the Lender and its respective representatives may examine the same, and to the
extent reasonable take extracts therefrom and make photocopies thereof, and the
Grantor agrees to render to the Lender, at the Grantor’s reasonable cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto. Lender shall, and shall cause its respective representatives to,
use good faith efforts not to interfere with the normal business operations of
Grantor.
 
(e) Compliance with Laws, etc. The Grantor will comply in all material respects
with all requirements of law applicable to the Collateral or any part thereof,
except to the extent that the failure to so comply would not be reasonably
expected to materially adversely affect in the aggregate the Lender’s rights
hereunder, the priority of its Liens on the Collateral or the value of the
Collateral.
 
(f) Further Identification of Collateral. The Grantor will furnish to the Lender
from time to time such statements and schedules further identifying and
describing the Collateral, and such other reports in connection with the
Collateral, as the Lender may reasonably request, all in reasonable detail.

8

--------------------------------------------------------------------------------



(g) Security Interest in Any Newly Acquired Collateral. The Grantor agrees that
should it obtain an ownership interest in any Trademark, Patent, Trademark
License, Patent License, Copyright or Copyright License which is not now a part
of the Collateral, (i) the provisions of Section 2 shall automatically apply
thereto, (ii) any such Trademark, Patent, Trademark License, Patent License,
Copyright and Copyright License shall automatically become part of the
Collateral, and (iii) with respect to any ownership interest in any Trademark,
Patent, Copyright, Trademark License, Patent License, or Copyright License that
the Grantor should obtain which the Grantor reasonably deems is material to its
business, it shall give notice thereof to the Lender in writing, in reasonable
detail, within 30 days after acquiring such ownership interest. The Grantor
authorizes the Lender to modify this Agreement by amending Schedules I, II and
III (and will cooperate with the Lender in effecting any such amendment) to
include on Schedule I any Trademark and Trademark License and on Schedule II any
Patent or Patent License and on Schedule III any Copyright or Copyright License
of which it receives notice under this Section.
 
(h) Maintenance of the Trademark Collateral. The Grantor agrees to take all
necessary steps, including, without limitation, in the United States Patent and
Trademark Office or in any court, to use commercially reasonable efforts to (i)
defend, enforce, preserve the validity and ownership of, and maintain each
trademark registration and each Trademark License identified on Schedule I
hereto, and (ii) pursue each trademark application now or hereafter identified
in Schedule I hereto, including, without limitation, the filing of responses to
office actions issued by the United States Patent and Trademark Office, the
filing of applications for renewal, the filing of affidavits under Sections 8
and 15 of the United States Trademark Act, and the participation in opposition,
cancellation, infringement and misappropriation proceedings, except, in each
case in which the Grantor has reasonably determined that any of the foregoing is
not of material economic value to it. The Grantor agrees to use commercially
reasonable efforts to take corresponding steps with respect to each new or
acquired trademark registration, trademark application or any rights obtained
under any Trademark License, in each case, which it is now or later becomes
entitled, except in each case in which the Grantor has reasonably determined
that any of the foregoing is not of material economic value to it. Any expenses
incurred in connection with such activities shall be borne by the Grantor.
 
(i) Maintenance of the Patent Collateral. The Grantor agrees to take all
necessary steps, including, without limitation, in the United States Patent and
Trademark Office or in any court, to use commercially reasonable efforts to (i)
defend, enforce, preserve the validity and ownership of, and maintain each
Patent and each Patent License identified on Schedule II hereto, and (ii) pursue
each patent application, now or hereafter identified in Schedule II hereto,
including, without limitation, the filing of divisional, continuation,
continuation-in-part and substitute applications, the filing of applications for
reissue, renewal or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, infringement and
misappropriation proceedings, except in each case in which the Grantor has
reasonably determined that any of the foregoing is not of material economic
value to it. The Grantor agrees to use commercially reasonable efforts to take
corresponding steps with respect to each new or acquired Patent, patent
application, or any rights obtained under any Patent License, in each case,
which it is now or later becomes entitled, except in each case in which the
Grantor has reasonably determined that any of the foregoing is not of material
economic value to it. Any expenses incurred in connection with such activities
shall be borne by the Grantor.

9

--------------------------------------------------------------------------------



(j) Maintenance of the Copyright Collateral. The Grantor agrees to take all
necessary steps, including, without limitation, in the United States Copyright
Office or in any court, to use commercially reasonable efforts to (i) defend,
enforce, and preserve the validity and ownership of, and maintain each Copyright
and Copyright License identified on Schedule III hereto, and (ii) pursue each
Copyright application, now or hereafter identified in Schedule III hereto,
including, without limitation, the filing of divisional, continuation,
continuation-in-part and substitute applications, the filing of applications for
reissue, renewal or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, infringement and
misappropriation proceedings, except in each case in which the Grantor has
reasonably determined that any of the foregoing is not of material economic
value to it. The Grantor agrees to use commercially reasonable efforts to take
corresponding steps with respect to each new or acquired Copyright, Copyright
application, or any rights obtained under any Copyright License, in each case,
which it is now or later becomes entitled, except in each case in which the
Grantor has reasonably determined that any of the foregoing is not of material
economic value to it. Any expenses incurred in connection with such activities
shall be borne by the Grantor.
 
(k) Grantor Shall Not Abandon any Collateral. The Grantor shall not abandon any
trademark registration, copyright registration, Patent or any pending trademark
or patent application, without the written consent of the Lender, unless the
Grantor shall have previously determined that such use or the pursuit or
maintenance of such trademark registration, copyright registration, Patent or
pending trademark or patent application is not of material economic value to it,
in which case, the Grantor will, at least annually, give notice of any such
abandonment to the Lender in writing.
 
(l) Infringement of Any Collateral. In the event that the Grantor becomes aware
that any item of the Collateral which the Grantor has reasonably determined to
be material to its business is infringed or misappropriated by a third party,
the Grantor shall notify the Lender as soon as practicable and in writing, in
reasonable detail, and shall take such actions as the Grantor or the Lender
deems reasonably appropriate under the circumstances to protect such Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation. Any expense
incurred in connection with such activities shall be borne by the Grantor. The
Grantor will advise the Lender promptly and in writing, in reasonable detail, of
any adverse determination or the institution of any proceeding (including,
without limitation, the institution of any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding any item of the Collateral.
 
(m) Limitation on Liens on Collateral. The Grantor will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is reasonably necessary to remove, any Lien or material adverse claim
on or to any of the Collateral, other than the Liens created by this Agreement,
and will defend the right, title and interest of the Lender in and to any of the
Collateral against the claims and demands of all persons whomsoever.

10

--------------------------------------------------------------------------------



(n) Limitations on Dispositions of Collateral. Without the prior written consent
of the Lender, the Grantor will not sell, assign, transfer, exchange or
otherwise dispose of, or grant any option with respect to, the Collateral, or
attempt, offer or contract to do so.
 
(o) Notices. The Grantor will advise the Lender promptly, in reasonable detail,
(i) of any Lien (other than Liens created hereby) on, or material adverse claim
asserted against, Patents, Trademarks, or Copyrights and (ii) of the occurrence
of any other event which would reasonably be expected in the aggregate to have a
material adverse effect on the aggregate value of the Collateral or the Liens
created hereunder.
 
(6) Lender’s Appointment as Attorney-in-Fact.
 
(a) Powers. The Grantor hereby irrevocably constitutes and appoints the Lender,
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of the Grantor and in the name of the Grantor or in its own
name, from time to time in the Lender’s discretion, for the purpose of carrying
out the terms of this Agreement, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, the Grantor hereby gives the Lender the power
and right, on behalf of the Grantor, without notice to or assent by the Grantor,
to do the following at any time, and to the extent permitted by law; provided,
however, in each case Lender may only take action pursuant to this power of
attorney following the occurrence of an Event of Default:
 
(i) to execute and deliver any and all agreements, instruments, documents, and
papers as the Lender may reasonably request to evidence the Lender’s security
interest in any of the Collateral;
 
(ii) in the name of the Grantor or its own name, or otherwise, to take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any General Intangible (to
the extent that any of the foregoing constitute Collateral) or with respect to
any other Collateral and to file any claim or to take any other action or
institute any proceeding in any court of law or equity or otherwise deemed
appropriate by the Lender for the purpose of collecting any and all such moneys
due under any such General Intangible or with respect to any such other
Collateral whenever payable;
 
(iii) to pay or discharge Liens placed on the Collateral, other than Liens
permitted under this Agreement; and

11

--------------------------------------------------------------------------------



(iv) to direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lender or as the Lender shall direct; (B) to ask for, or demand, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any of the
Collateral; (C) to sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Grantor with respect to any of the Collateral; (F) to settle, compromise or
adjust any suit, action or proceeding described in clause (E) above and, in
connection therewith, to give such discharges or releases as the Lender may deem
appropriate; (G) subject to any pre-existing rights or licenses, to assign any
Patent, Trademark, or Copyright constituting Collateral (along with the goodwill
of the business to which any such Patent, Trademark, or Copyright pertains), for
such term or terms, on such conditions, and in such manner, as the Lender shall
in its sole discretion determine; and (H) generally, to sell, transfer, pledge
and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Lender were the absolute owner
thereof for all purposes, and to do, at the Lender’s option and the Grantor’s
expense, at any time, or from time to time, all acts and things which the Lender
deems necessary to protect, preserve or realize upon the Collateral and the
Lender’s Liens thereon and to effect the intent of this Agreement, all as fully
and effectively as the Grantor might do.
 
The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until payment in full of the Obligations.
 
(b) Other Powers. The Grantor also authorizes the Lender, from time to time if
an Event of Default shall have occurred and be continuing, to execute, in
connection with any sale provided for in Section 8 hereof, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.
 
(c) No Duty on the Part of Lender. The powers conferred on the Lender hereunder
are solely to protect the Lender’s interests in the Collateral and shall not
impose any duty upon the Lender to exercise any such powers. The Lender shall be
accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.
 
(7) Performance by Lender of Grantor’s Obligations. If the Grantor fails to
perform or comply with any of its agreements contained herein and the Lender, as
provided for by the terms of this Agreement, shall itself perform or comply, or
otherwise cause performance or compliance, with such agreement, the reasonable
expenses of the Lender incurred in connection with such performance or
compliance, together with interest thereon at the rate provided in the Credit
Agreement, shall be payable by the Grantor to the Lender on demand and shall
constitute Obligations secured hereby.

12

--------------------------------------------------------------------------------



(8) Proceeds. It is agreed that if an Event of Default shall occur and be
continuing, (a) all proceeds of any Collateral received by the Grantor
consisting of cash, checks and other near-cash items shall be held by the
Grantor in trust for the Lender, segregated from other funds of the Grantor, and
at the request of the Lender shall, forthwith upon receipt by the Grantor, be
turned over to the Lender in the exact form received by the Grantor (duly
indorsed by the Grantor to the Lender, if required by the Lender) and (b) any
and all such proceeds received by the Lender (whether from the Grantor or
otherwise) may, in the sole discretion of the Lender, be held by the Lender as
collateral security for the Obligations (whether matured or unmatured) and/or
then or at any time thereafter may be applied by the Lender against, the
Obligations then due and owing. Any balance of such proceeds remaining after the
payment in full of the Obligations shall be paid over to the Grantor or to
whomsoever may be lawfully entitled to receive the same.
 
(9) Remedies. If an Event of Default shall occur and be continuing, the Lender
may exercise all rights and remedies of a secured party under the Code, and, to
the extent permitted by law, all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations. Without limiting the generality of the foregoing,
the Lender, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Grantor or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived) may in such
circumstances, to the extent permitted by law, forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing) in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Lender or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Lender shall have the right, to the extent permitted by law,
upon any such sale or sales, to purchase the whole or any part of the Collateral
so sold, free of any right or equity of redemption in the Grantor, which right
or equity is hereby waived or released. The Grantor further agrees, at the
Lender’s request, upon the occurrence and during the continuance of an Event of
Default, to assemble the Collateral and make it available to the Lender at
places which the Lender shall reasonably select, whether at the Grantor’s
premises or elsewhere. In the event of any sale, assignment, or other
disposition of any of the Collateral, the goodwill of the business connected
with and symbolized by any Trademark Collateral subject to such disposition
shall be included, and the Grantor shall supply to the Lender or its designee
the Grantor’s know-how and expertise relating to the Collateral subject to such
disposition, and the Grantor’s notebooks, studies, reports, records, documents
and things embodying the same or relating to the inventions, processes or ideas
covered by, and to the manufacture of any products under or in connection with,
the Collateral subject to such disposition, and the Grantor’s customer’s lists,
studies and surveys and other records and documents relating to the
distribution, marketing, advertising and sale of products relating to the
Collateral subject to such disposition. The Lender shall apply the net proceeds
of any such collection, recovery, receipt, appropriation, realization or sale,
after deducting all reasonable costs and expenses of every kind incurred therein
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lender, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations then due and owing, and only after such
application and after the payment by the Lender of any other amount required by
any provision of law, including, without limitation, Section 9-610 or 9-615 of
the Code, need the Lender account for the surplus, if any, to the Grantor. To
the extent permitted by applicable law, the Grantor waives all claims, damages
and demands it may acquire against the Lender arising out of the repossession,
retention or sale of the Collateral, other than any such claims, damages and
demands that may arise from the gross negligence or willful misconduct of the
Lender, its affiliates or their respective employees or representatives. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition. The Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay the then outstanding Obligations, including
the reasonable fees and disbursements of any attorneys employed by the Lender to
collect such deficiency.

13

--------------------------------------------------------------------------------



(10) Limitation on Duties Regarding Preservation of Collateral. The Lender’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Lender deals with similar
property for its own account. Neither the Lender nor any of its directors,
officers, employees or agents shall be liable for failure to demand, collect or
realize upon all or any part of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of the Grantor or any other person.
 
(11) Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are powers coupled with an interest and
are irrevocable until payment in full of the Obligations.
 
(12) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
(13) Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
(14) No Waiver; Cumulative Remedies. The Lender shall not by any act (except by
a written instrument pursuant to Section 15 hereof), delay, indulgence, omission
or otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Event of Default or in any breach of any of the terms and
conditions hereof. No failure to exercise, nor any delay in exercising, on the
part of the Lender, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

14

--------------------------------------------------------------------------------



(15) Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Grantor and the Lender.
This Agreement shall be binding upon the successors and assigns of the Grantor
and shall inure to the benefit of the Lender and its successors and assigns,
except that the Grantor may not assign, transfer or delegate any of its rights
or obligations under this Agreement without the prior written consent of the
Lender.
 
(16) Notices. All notices, requests and demands to or upon the respective
parties hereto shall be made in accordance with the notice terms provided in the
loan documents between the Grantor and the Lender.
 
(17) Release of Collateral and Termination. At such time as the payment in full
of the Obligations, the Collateral shall be released from the Liens created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Lender hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party, and
all rights to the Collateral shall revert to the Grantor.
 
(18) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MICHIGAN WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF, AND ISSUES OF COPYRIGHT, PATENT
AND TRADEMARK SHALL BE GOVERNED BY THE U.S. COPYRIGHT ACT, THE U.S. PATENT ACT
AND THE U.S. TRADEMARK ACT, RESPECTIVELY.
 
(19) WAIVER OF JURY TRIAL. THE GRANTOR AND THE LENDER HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE OR
ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS AGREEMENT.
 
IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed
and delivered as of the date first above written.
 

 
ADVANCED PHOTONIX, INC.
         
By: 
         
Its: 
       
Address:   2925 Boardwalk Ann
Arbor, Michigan 48104


15

--------------------------------------------------------------------------------



Schedule I
 
TRADEMARKS AND TRADEMARK LICENSES
 
i)
Existing Trademarks

 
Trademark
 
Registration No.
 
Registration Date
                   



ii)
Trademarks in the Application Process



Trademark
 
Serial No.
 
Application Date
                   


16

--------------------------------------------------------------------------------



Schedule II
 
PATENTS AND PATENT LICENSES
 
PATENTS
 
Patent Number
 
Issue Date
 
Title
                   



iii)
PATENTS IN THE APPLICATION PROCESS



Title
 
Application Date
 
Application No.
                   


17

--------------------------------------------------------------------------------



Schedule III
 
COPYRIGHTS


Title of Work
 
Registration Number


18

--------------------------------------------------------------------------------


 